DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Office Action is responsive to the Amendment filed on 10/01/2021.  Accordingly, claims 1-20 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2019/0253214; art of record).
Regarding independent claim 1, Liu teaches an antenna selection method, comprising: receiving downlink control information (DCI) from a network device ([0097] and [0098], DCI includes indication for information for up-link transmission); obtaining antenna selection indication information corresponding to the DCI, wherein the antenna 
Regarding independent claim 11, the claim recites similar subject matter. Therefore, similar rationale is applied as for claim 1.
Regarding independent claim 20, the claim recites similar subject matter and therefore, similar rationale is applied as for claim 1. Liu further teaches the method steps can be performed by a processor to execute the instructions stored on non-transitory computer-readable medium ([0197] - [0200]). 
Regarding dependent claims 2 and 12, Liu further teaches wherein the antenna selection indication information corresponding to the DCI comprises at least one of: bit information included in the DCI, the bit information comprising a bit value corresponding to the one or more first antennas used for uplink transmission; a cyclic redundancy check (CRC) mask of the DCI, the CRC mask of the DCI comprising a mask corresponding to the one or more first antennas used for uplink transmission; or identification information of a time domain occupied by the DCI, the identification information meeting time domain identification information corresponding to the one or more first antennas used for uplink transmission. See ([0097] and [0163]).
Regarding dependent claims 3 and 13, Liu further teaches wherein the at least three antennas of the terminal device belong to at least two antenna groups; and 
Regarding dependent claims 4 and 14, Liu further teaches wherein: the at least two antenna groups are specified in a communications protocol; and a correspondence between the antenna selection indication information and the first antenna group is specified in the communications protocol or configured based on the at least two antenna groups. See ([0102] - [0106]).
Regarding dependent claims 5 and 15, Liu further teaches comprising at least one of: receiving first indication information from the network device, wherein the first indication information indicates the at least two antenna groups; or sending second indication information to the network device, wherein the second indication information indicates the at least two antenna groups. See ([0102] - [0106]).
Regarding dependent claims 6 and 16, Liu further teaches wherein the receiving first indication information from the network device comprises at least one of: receiving radio resource control (RRC) signaling from the network device, wherein the RRC signaling comprises the first indication information; or receiving media access control (MAC) control element (CE) signaling from the network device, wherein the MAC CE signaling comprises the first indication information. See ([0163], [0165] and [0166]).
Regarding dependent claim 7, Liu further teaches reporting capability information to the network device, wherein the capability information indicates that the terminal device supports selection of the one or more first antennas from the at least three antennas. See ([0103]).

Regarding dependent claim 9, Liu further teaches wherein the antenna selection indication information is based on an uplink transmission mode of the terminal device. See ([0097]).
Regarding dependent claims 10 and 19, Liu further teaches wherein a correspondence between the antenna selection indication information and the one or more first antennas is specified in a communications protocol or is received from the network device. See ([0102] - [0106]).
Regarding dependent claim 17, Liu further teaches wherein determining the antenna selection indication information comprises at least one of: determining the antenna selection indication information based on capability information of the terminal device, wherein the capability information indicates a capability of the terminal device to support selection of the one or more first antennas from the at least three antennas; or determining the antenna selection indication information based on an uplink transmission mode of the terminal device. See ([0097] and [0103]).

Response to Arguments
In the Remarks, Applicant traverses to the rejection by mainly arguing that the cited references Liu et al (US 2019/0253214) fails to teach the limitations of “objecting antenna selection indication information” to indicate “one or more first antennas in at 
The examiner is respectfully not agreed. As pointed out in the rejections above, Liu teaches receiving DCI includes indication for scheduling for uplink transmission (PUSCH) ([0097] and [0098]) and PUSCH includes antenna selection for uplink transmission ([0165] - [0167]).
Based on the above rationale, it is believed that claims 1-20 are met by Liu et al (US 2019/0253214) and the rejections are therefore still maintained.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DON N VO/Primary Examiner, Art Unit 2636